Judgment, Supreme Court, New York County (John Cataldo, J., at hearing; Arlene D. Goldberg, J., at jury trial and sentence), rendered September 18, 2007, convicting defendant of robbery in the second degree and assault in the second degree, and sentencing him to an aggregate term of five years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning credibility.
The court properly denied defendant’s suppression motion. The showup identification, made in close temporal and geographic proximity to the crime, was not unduly suggestive (see People v Duuvon, 77 NY2d 541, 544-545 [1991]). The showup was not rendered suggestive by the fact that defendant was in handcuffs and guarded by officers when viewed by the victim (see e.g. People v Gatling, 38 AD3d 239, 240 [2007], lv denied 9 NY3d 865 [2007]). Defendant’s distinctive appearance did not render the showup suggestive; if anything, it enhanced the reliability of the victim’s identification.
The imposition of mandatory surcharges and fees by way of court documents, but without mention in the court’s oral pronouncement of sentence, was lawful (see People v Guerrero, 12 NY3d 45 [2009]).
*444We perceive no basis for reducing the sentence. Concur— Saxe, J.P., Friedman, Nardelli, Sweeny and DeGrasse, JJ.